Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 22 September 2021, wherein claim 11 has been added. Claims 1-6 and 9-10 have been amended. Therefore, claims 1-11 remain pending. 

Response to Arguments
4.	Applicant’s arguments, see pages 7-12, filed 22 September 2021, with respect to the rejection of claims 1-11 under Nabeel et al. (Pub No. 2012/0201378) in view of Soon-Shiong et al. (Pub No. 2016/0105402) and in further view of Vion-Dury (US Patent No. 8,473,470) have been fully considered, but are moot in view of the new grounds of rejection.  A new grounds of rejection is hereby presented in view of Erofeev et al. (Pub No. 2014/0281514).

Claim Objections
5.	Claim 11 is objected to because of the following informalities:  Claim 11 is an apparatus claim, but does not recite any hardware in the body of the claim, the processing circuitry is merely software.  The Examiner suggest the Applicant’s amend . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeel et al. (Pub No. 2012/0201378) in view of Soon-Shiong et al. (Pub No. 2016/0105402) and in further view of Erofeev et al. (Pub No. 2014/0281514).
Referring to the rejection of claim 1, Nabeel et al. discloses a method for secure data classification by processing circuitry of a computer platform, comprising: 
receiving data to be classified from at least one client, the data being in encrypted form, having been encrypted using a first symmetric key associated with the client; (See Nabeel et al., para. 82-83)
Please note that in this example, a secure data classification is being performed by sending encrypted data to be classified using a first encryption key of a homomorphic cryptosystem.
 receiving parameters of a classification model from at least one supplier, the parameters being in encrypted form, using a second symmetric key associated with the supplier; (See Nabeel et al., para. 84-85)
Please note that in this example, after computing the function, sending parameters of the classification tree wherein second encrypted is sent using a second encryption key of a homomorphic cryptosystem. 
classifying using a classification function, the classification function operating on the data and parameters encrypted by the public key, the classification function being evaluated in the homomorphic domain to obtain a classification result encrypted by the public key. (See Nabeel et al., para. 86-87)
Please note that in this example, a data classification and parameters using the first and second encrypted keys are evaluated within the homomorphic cryptosystem to obtain classification results.
Nabeel et al. fails to explicitly disclose re-encrypting data is being performed by a public key. 
Soon-Shiong et al. discloses a homomorphic encryption system in a healthcare network environment.
Soon-Shiong et al. discloses re-encrypting, using a public key of a homomorphic cryptosystem, the received data already encrypted by the first symmetric key and decrypting the data thus re-encrypted in the homomorphic domain by using an (See Soon-Shiong et al., para. 55 and 58)
Please note that in this example, a symmetric cryptographic session is used for reencrypting data by using a first public key for encrypting the plaintext data and a first private key for decrypting the cipher text within a fully homomorphic encryption domain.  
Soon-Shiong et al. discloses re-encrypting, using the public key of the homomorphic cryptosystem, the received parameters already encrypted by the second symmetric key and decrypting the parameters thus re-encrypted in the homomorphic domain by using an encrypted form of the second symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the parameters encrypted by the public key. (See Soon-Shiong et al., para. 64-66)
Please note that in this example, a symmetric cryptographic session is used for reencrypting data by using a second public key for encrypting the plaintext data and a second private key for decrypting the cipher text within a fully homomorphic encryption domain. 
While the combination of Nabeel et al. and Soon-Shiong et al. discloses encrypting, it fails to explicitly disclose using a stream cipher method and before performing data classification, the parameters being encrypted using a stream cipher method. 
Erofeev et al. discloses a method for displaying encrypted files.
(See Erofeev et al., para. 408-409, 436, and 442)
Please note that in this example, the use of metadata to perform data classification is performed after encryption of files are encrypted using a stream cipher method with symmetric keys. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Nabeel et al.’s efficient, remote, private tree-based classification using cryptographic techniques and Soon-Shiong et al.’s homomorphic encryption system in a healthcare network environment modified with Erofeev et al. discloses a method for displaying encrypted files.
Motivation for such an implementation would enable a secure homomorphic encryption system to be used within a healthcare cloud paradigm. (See Soon-Shiong et al., para. 6) 
Motivation for such an implementation would enable the use of metadata for performing data classification with stream cipher method used for encrypting data files by using symmetric key encryption. (See Erofeev et al., Abstract)

Referring to the rejection of claim 2, (Nabeel et al. and Soon-Shiong et al. modified by Erofeev et al.) discloses wherein, prior to re-encrypting the received data, the first symmetric key is encrypted by the client using the public key, the method further includes receiving the encrypted first symmetric key from the client, and wherein the step of decrypting the reencrypted data comprises decrypting the re-encrypted data (See Soon-Shiong et al., para. 55 and 66)
The rationale for combining Nabeel et al. and Soon-Shiong et al. in view of Erofeev et al. is the same as claim 1. 

Referring to the rejection of claim 3, (Nabeel et al. and Soon-Shiong et al. modified by Erofeev et al.) discloses wherein, prior to re-encrypting the received data, the public key is transmitted by the client to the computer platform and the method further includes transmitting the classification result encrypted by the public key to the client, the client decrypting the result using the private key of the homomorphic cryptosystem to obtain a plaintext classification result. (See Soon-Shiong et al., para. 55 and 76-78)
The rationale for combining Nabeel et al. and Soon-Shiong et al. in view of Erofeev et al. is the same as claim 1. 

Referring to the rejection of claim 4, (Nabeel et al. and Soon-Shiong et al. modified by Erofeev et al.) discloses wherein further comprising transmitting the public key to the supplier prior to re-encrypting the received parameter, the second symmetric key is encrypted by the supplier using the public key and receiving the encrypted second symmetric key from the client, and wherein the step of decrypting the reencrypted parameters comprises decrypting the re-encrypted parameters in the homomorphic domain using the second symmetric key encrypted by the public key. (See Soon-Shiong et al., para. 69)


Referring to the rejection of claim 5, (Nabeel et al. and Soon-Shiong et al. modified by Erofeev et al.) discloses wherein, prior to re-encrypting the received data, receiving the public key from the supplier and transmitting the classification result encrypted by the public key to the supplier, the supplier decrypting the result using the private key of the homomorphic cryptosystem to obtain a plaintext classification result. (See Soon-Shiong et al., para. 58 and 74-75)
The rationale for combining Nabeel et al. and Soon-Shiong et al. in view of Erofeev et al. is the same as claim 1. 

Referring to the rejection of claim 6, (Nabeel et al. and Soon-Shiong et al. modified by Erofeev et al.) discloses further comprising transmitting the public key is to the client prior to re-encrypting the received data, the first symmetric key is encrypted by the client using the public key and receiving the encrypted first symmetric key from the client, and wherein the step of decrypting the re-encrypted data comprises decrypting the re-encrypted data in the homomorphic domain using the first symmetric key encrypted by the public key. (See Soon-Shiong et al., para. 64)
The rationale for combining Nabeel et al. and Soon-Shiong et al. in view of Erofeev et al. is the same as claim 1. 

(See Nabeel et al., para. 72 and 91)

Referring to the rejection of claim 8, (Nabeel et al. and Soon-Shiong et al. modified by Erofeev et al.) discloses wherein the classification function is a polynomial function of the data to be classified. (See Nabeel et al., para. 71)

Referring to the rejection of claim 9, (Nabeel et al. and Soon-Shiong et al. modified by Erofeev et al.) discloses wherein, prior to re-encrypting the received data, receiving the public key from the client and transmitting the classification result encrypted by the public key to the client, the client decrypting the result using the private key of the homomorphic cryptosystem to obtain a plaintext classification result. (See Soon-Shiong et al., para. 55 and 76-78)
The rationale for combining Nabeel et al. and Soon-Shiong et al. in view of Erofeev et al. is the same as claim 1. 
Referring to the rejection of claim 10, (Nabeel et al. and Soon-Shiong et al. modified by Erofeev et al.) discloses wherein, prior to re-encrypting the received data, receiving the public key from the supplier and transmitting the classification result encrypted by the public key to the supplier, the supplier decrypting the result using the private key of the homomorphic cryptosystem to obtain a plaintext classification result. (See Soon-Shiong et al., para. 58 and 74-75)


Referring to the rejection of claim 11, Nabeel et al. discloses an apparatus for secure data classification, comprising: 
processing circuitry configured to (Nabeel et al., para. 151, item 1112)
receive data to be classified from at least one client, the data being in encrypted form, having been encrypted using a first symmetric key associated with the client; (See Nabeel et al., para. 82-83)
Please note that in this example, a secure data classification is being performed by sending encrypted data to be classified using a first encryption key of a homomorphic cryptosystem.
 receive, parameters of a classification model from at least one supplier, the parameters being in encrypted form, using a second symmetric key associated with the supplier; (See Nabeel et al., para. 84-85)
Please note that in this example, after computing the function, sending parameters of the classification tree wherein second encrypted is sent using a second encryption key of a homomorphic cryptosystem. 
Classify, using a classification function, the classification function operating on the data and parameters encrypted by the public key, the classification function being evaluated in the homomorphic domain to obtain a classification result encrypted by the public key. (See Nabeel et al., para. 86-87)
Please note that in this example, a data classification and parameters using the first and second encrypted keys are evaluated within the homomorphic cryptosystem to obtain classification results.
Nabeel et al. fails to explicitly disclose re-encrypting data is being performed by a public key. 
Soon-Shiong et al. discloses a homomorphic encryption system in a healthcare network environment.
Soon-Shiong et al. discloses re-encrypt, using a public key of a homomorphic cryptosystem, the received data already encrypted by the first symmetric key and decrypting the data thus re-encrypted in the homomorphic domain by using an encrypted form of the first symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the data encrypted by the public key; (See Soon-Shiong et al., para. 55 and 58)
Please note that in this example, a symmetric cryptographic session is used for reencrypting data by using a first public key for encrypting the plaintext data and a first private key for decrypting the cipher text within a fully homomorphic encryption domain.  
Soon-Shiong et al. discloses re-encrypt, using the public key of the homomorphic cryptosystem, the received parameters already encrypted by the second symmetric key and decrypting the parameters thus re-encrypted in the homomorphic domain by using an encrypted form of the second symmetric key encrypted by the public key of the homomorphic cryptosystem, to obtain the parameters encrypted by the public key. (See Soon-Shiong et al., para. 64-66)
Please note that in this example, a symmetric cryptographic session is used for reencrypting data by using a second public key for encrypting the plaintext data and a second private key for decrypting the cipher text within a fully homomorphic encryption domain. 
While the combination of Nabeel et al. and Soon-Shiong et al. discloses encrypting, it fails to explicitly disclose using a stream cipher method and before performing data classification, the parameters being encrypted using a stream cipher method. 
Erofeev et al. discloses a method for displaying encrypted files.
Erofeev et al. discloses using a stream cipher method and before performing data classification, the parameters being encrypted using a stream cipher method. (See Erofeev et al., para. 408-409, 436, and 442)
Please note that in this example, the use of metadata to perform data classification is performed after encryption of files are encrypted using a stream cipher method with symmetric keys. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Nabeel et al.’s efficient, remote, private tree-based classification using cryptographic techniques and Soon-Shiong et al.’s homomorphic encryption system in a healthcare network environment modified with Erofeev et al. discloses a method for displaying encrypted files.
Motivation for such an implementation would enable a secure homomorphic encryption system to be used within a healthcare cloud paradigm. (See Soon-Shiong et al., para. 6) 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        December 06, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436